The Court,
in the charge to the jury, stated, that no particular form of words was necessary to constitute an abandonment; that by declaring he meant to abandon, the plaintiff had made his election, and could never afterwards retract. That an abandonment must be made within a reasonable time ; but that what constituted a reasonable time, was a question of fact, depending upon the relative situation of the parties, the time and the place, *after notice to the assured of the loss ; and that in the present case, there did not appear to have been any design to waive L *238the right of abandonment, though its exercise was suspended by a public calamity, and other fortuitous occurrences.
Upon the whole, the opinion of the Court was in favor of the plaintiff, and the jury gave a verdict accordingly. (a)

 For a better report of the charge of the court, which was delivered by Shippen, C. J., see 1 Binn. 52, note.